     Case 2:21-cv-05101-AB-AS Document 13 Filed 09/10/21 Page 1 of 1 Page ID #:47



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10                                                 Case No. CV 21-05101 AB (ASx)
        TERRY FABRICANT, an individual,
11      and on behalf of all other similarly
12      situated,
                                                   ORDER DISMISSING CIVIL ACTION
13                      Plaintiff,

14      v.
15      DEBTQUEST USA LLC, and DOES 1
        through 10, inclusive,
16
                        Defendant.
17
18
             THE COURT having been advised by counsel that the above-entitled action has
19
       been settled;
20
             IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
       costs and without prejudice to the right, upon good cause shown within 60 days, to re-
22
       open the action if settlement is not consummated. This Court retains full jurisdiction
23
       over this action and this Order shall not prejudice any party to this action.
24
25
26     Dated: September 10, 2021        _______________________________________
                                        ANDRÉ BIROTTE JR.
27                                      UNITED STATES DISTRICT JUDGE
28
                                                  1.
